Earl Warren: Number 56, United New York and New Jersey Sandy Hook Pilots Association et al., Petitioners, versus Anna Halecki Administratrix of the Estate of Walter Joseph Halecki. Mr. Mahoney you may proceed.
Lawrence J. Mahoney: Mr. Chief Justice, may it please the Court. We have four separate grounds of appeal here and so I will give you the facts as briefly as possible in order to have enough time to touch on each. Now, this action was started by the administratrix of the decedent Walter Halecki in the Southern District of New York alleging diversity of citizenship and was based entirely upon the wrongful death statute of New Jersey. The complaint alleged in substance negligence on the part of the defendant which was the pilot association that owned a boat called the pilot boat New Jersey and also alleged unseaworthiness of that pilot boat. Now, the facts briefly were these. In September of 1951, this pilot boat was turned over to a repair yard in New Jersey called Rodermond Repair Yard. The boat was there for a period of several weeks undergoing annual overhauling and repairs. The nature of the repairs was varied. As a matter of fact, some of the crews stayed on the boat, some of them took part in some of the less substantial repairs such as painting and shipping. The boat was tied up with a pier. There's no question it was in navigable waters. However, the boat was, during its period in the repair yard, a dead ship, that is, there was no power aboard. Any power that was used or equipment and repair came from Rodermond Repair Yard. Now, some of the work could be done included electrical repairs and Rodermond wasn't equipped to perform those repairs so they subcontracted the electrical work to a company called K. & S. Electrical Company, also a Jersey corporation and the employer of the decedent. Neither Rodermond nor K. & S. were parties to this action. The decedent was a shore-side electrician. Most of his work was done at shore and pursuant to orders received from his employer K. & S., he and a fellow worker by the name of Doidge, also an electrician, came aboard the pilot boat on the day before they were to do the work in question. The particular item of work that we are interested in today was cleaning the generators on the pilot boat. Necessarily the power had to be ought to do that work because the generators supply the power of the boat. The way the work was to be done was to spray these generators with a solvent called carbon tetrachloride to dissolve the grease on the generator. The record discloses that this was the customary method when the -- the decedent and its co-worker Doidge had customarily used and had done many times. Now, carbon tetrachloride was admittedly a dangerous substance. It was known to be such by the decedent and its co-worker, dangerous that is if inhaled to a substantial amount. Therefore, the ventilation system of the boat itself which consisted in the usual vents and blowers which were designed to take the fumes out of the engine room were supplemented or automated by various pieces of portable equipment, none of which belonged to the boat. They all either were property of the repair yard or a property of K. & S. Electrical Company. Very briefly, the day before the decedent Halecki and Doidge came in and assemble this equipment. They put blowers and air hoses and portable fans, various devices to supplement the ship's equipment which was manifestly not designed to take out carbon tetrachloride which was heavier than air substance. Briefly stated on, Saturday it was, they came aboard expressly then because no crewmen were around, no repair yard workers were present. It was admittedly dangerous work. The only person present in addition to the two electricians Halecki and Doidge was a watchman employed by the defendant and he admittedly had nothing to do with the work, he didn't take part in it. As a matter of fact, they told him to leave because it was dangerous. One of the pieces of equipment which they used were gas masks which belonged to K. & S. Electrical Company. I wish to emphasize that this work was entirely done in the discretion of the two electricians, the manner in which they did it was up to themselves, the time of which was up to themselves, there was no supervision, no orders from anyone else. The work proceeded for several hours without a vent, a boatman took part in it. However, Doidge, because he had a sore arm, didn't do very much with the spraying, Halecki himself did most of it. Very briefly, it consisted of spraying this carbon tetrachloride, a liquid, out-of-tank by means of an air hose and it will blows around to blow the fumes away. At the completion of the work Mr. Doidge said that -- Mr. Halecki said that he didn't feel very well. A few days later he took sick, he was hospitalized, two weeks later he died. The hospital record which was put into evidence by the plaintiff disclosed that the cause of his death was carbon tetrachloride poisoning and that fact is not in dispute. However, the record also disclosed that the decedent had consumed for a period of five months prior to his death a half a pint of whiskey a day. The significance of that fact I will mention in a few moments. The main factual issue with the trial was this. The plaintiff contended that the cause of the death was inadequate ventilation system on the pilot boat New Jersey. They said there was a dangerous condition there, that the decedent was exposed to an improper or dangerous concentration of carbon tetrachloride. The defendant, on the other hand, introduced the testimony of Dr. Milton Helpern, a New York State medical examiner and a leading toxicologist, who testified that a person who consumed a large amount of alcohol was susceptible to a very small exposure, an exposure far less than the usual permissive percentage. So small perhaps he cited an incident where a person using carbon at a household preparation could be severely injured if he had alcohol in his system. At any rate, the jury returned a verdict in favor of the plaintiff in the sum of $65,000. The verdict was upheld by the Circuit Court. Now, there are four grounds for this appeal. First that the decedent's -- that the plaintiff's action pursuant to the Wrongful Death Act of New Jersey, the sought of her right, should be determined by the state rule contributory negligence and not by the maritime rule of comparative negligence. The second ground, it was contended by the defendant that in any event, the Wrongful Death Act of New Jersey applied only to negligence and was not broad enough to encompass unseaworthy. Thirdly, the defendant contended quite apart from the previous ground that the decedent, by the nature of his employment, was not entitled to an unseaworthy vessel. He wasn't one of the persons to whom the warranty extended. And finally, the defendant contended that there was insufficiency that it had never been proved that a dangerous condition existed aboard the vessel. Now, addressing myself first to the question of contributory negligence.
Felix Frankfurter: Would you mind before you go on with the defense, tell me what's your right of -- what's the right action made on which your brought this proceeding?
Lawrence J. Mahoney: I beg your pardon. The -- the New Jersey wrongful death action was the basis of this suit. In fact, it's the only basis, Your Honor. The New Jersey Wrongful Death Act.
Felix Frankfurter: Now, is -- is that coming down between you and the --
Lawrence J. Mahoney: Yes, there's no question of that I believe. Now --
Felix Frankfurter: Your contention is what?
Lawrence J. Mahoney: Well --
Felix Frankfurter: That the (Inaudible) New Jersey, the defenses also derived --
Lawrence J. Mahoney: Exactly.
Felix Frankfurter: -- New Jersey at all.
Lawrence J. Mahoney: Exactly Your Honor. And I might state just an anticipation, the New Jersey rule is contributory negligence. Now, the trial judge charged --
Felix Frankfurter: That would become -- that would be a (Inaudible) action brought in New Jersey court, if it could have been brought, couldn't it?
Lawrence J. Mahoney: I think that's correct Your Honor.
Felix Frankfurter: What you are saying is that it makes no difference if it's brought in the federal court. Is that your --
Lawrence J. Mahoney: Exactly. That's my premise.
Felix Frankfurter: (Inaudible)
Lawrence J. Mahoney: Yes, Your Honor. The trial judge charged comparative negligence over the objections of the defendant and its question was more than academic because the decedent assembled the equipment. Now the first point is that there's no question I think, it's not disputed that the general maritime law had no remedy for wrongful death. And therefore, claimants in a situation like Halecki found himself are required to look to the state statute and the honorary courts had approved such a procedure. They will permit the state statute to be -- to be used to supplement that gap in the maritime law. This plaintiff suit under the Wrongful Death Act of New Jersey which gave her a right that she didn't have under the maritime law. The issue then is as Mr. Justice Frankfurter indicated should these rights derived from the state be determined by state rules of contributory negligence or by maritime rules.
Felix Frankfurter: When you say it's supplement, litigating is done in the federal court as part of the general maritime, as the enforceable of the maritime law to the federal court (Inaudible).
Lawrence J. Mahoney: Yes sir.
Felix Frankfurter: When you say it's supplement, why then does this become (Inaudible) by adoption of the federal law?
Lawrence J. Mahoney: Well, I say supplement for this region that the maritime law has no provision for wrongful death.
Felix Frankfurter: I know what you're saying it has none but it adopts (Inaudible) or whatever the verdict adopts.
Lawrence J. Mahoney: That's correct.
Felix Frankfurter: What in itself does not give provide in the state witness.
Lawrence J. Mahoney: It does -- it does adopt himself.
Felix Frankfurter: Now, my question is why -- when there is such adoption, why doesn't that will then become part of the federal law fabric?
Lawrence J. Mahoney: Well, perhaps it does Your Honor. However, this Court has ruled that when it is adopted, it must be adopted together with its limitation. Now, we have cited decisions only of this Court on that point and they have universally held the cases which we cite, the Harrisburg, Western Fuel against Garcia, Levinson against Deupree all decisions of this Court have said that where the actually court take the state rule and adopt them, they must take them together with their limitations. For example, where the --
Speaker: (Inaudible)
Lawrence J. Mahoney: I beg your pardon?
Speaker: (Inaudible)
Lawrence J. Mahoney: Exactly, Your Honor. The -- the Harrisburg case and Western Fuel said that with the Wrongful Death Act was used in the state they had to use the state --
Speaker: That's all that they thought; that's (Inaudible)
Lawrence J. Mahoney: That's correct, Your Honor.
Speaker: (Inaudible)
Lawrence J. Mahoney: This specific issue has not been before this Court to my knowledge. However, in a case called Garrett against Moore-McCormack, Mr. Justice Black wrote an opinion which seems to answer the question well not specific terms as to the comparative negligence rule, it stated in his opinion very clearly that the right rooted in either jurisdiction either in maritime or a state must be determined in accordance with the substantive law of the jurisdiction of their origin and that's our major premise. There's no question as Mr. Justice Black pointed out, his language is quoted in our brief on page 26, that this works in both directions not only as maritime law to be protected as in the Garrett case and Garrett attempt was made to limit the claimants rights to a state rule and he was a living claimant and the Court said no, that his Maritime right must be protected and they cannot be limited by state law. However, if I may read very briefly from this opinion. The constant objective of legislation and jurisprudence is to assure litigants full protection for all substantive rights intended to be afforded them by the jurisdiction by which the right itself originate. Mr. Justice Black then referred to the Erie Railroad against Tompkins case. And the final sentence in the excerpt which we quote and I think this is extremely germane to our issue, Admiralty court when invoked to protect rights rooted in state law endeavor to determining issues in accordance with the substantive law of the state.”
Hugo L. Black: Well, that's the very issue here, that's that the (Inaudible) perhaps, the correct position of is the remedy was made (Inaudible).
Lawrence J. Mahoney: Oh, I think clearly, yes, Your Honor.
Hugo L. Black: When I look to state law I find the relevance. If it's your adoptment whatever the prosecutor (Inaudible).
Lawrence J. Mahoney: Well, if I may distinguish between the words rights and remedies here and as a matter of fact that specific point a little later in the argument the right sue at all to the defendant of the decedent comes in the state law. The remedies maybe something quite different I just -- we distinguish somewhat later in our argument between survival statutes for example and Wrongful Death Act.
Speaker: (Inaudible)
Lawrence J. Mahoney: That's correct sir. Now, I won't quote the Circuit Court's opinions on this but both before the Halecki decision and after it in the Third Circuit in the Hill case, all of the Circuit Court's opinions uniformly applied the state rule of contributory negligence to suits under wrongful death actions of the state.
Speaker: (Inaudible)
Lawrence J. Mahoney: Not on this point.
Speaker: (Inaudible)
Lawrence J. Mahoney: No sir, not on this point. To my knowledge every decision before Halecki and even one after Halecki in the Hill case have applied the state rule of contributory negligence.
William J. Brennan, Jr.: Doesn't it (Inaudible) if -- if this becomes part of the statute or federal law, isn't (Inaudible)?
Lawrence J. Mahoney: Well, if I may say quite to the contrary Your Honor, that if these rights are not determined in accordance with their arguing we have extreme lack of uniformity.
William J. Brennan, Jr.: I know but if this man hadn't died and this had been an action for injury short of death, there would no doubt with the --
Lawrence J. Mahoney: Exactly.
William J. Brennan, Jr.: -- federal maritime rule contributory negligence was applied. A lot of these deaths if the mere not the mere rather important, incidents of death is the thing that distinguishes this. We do apply the rules of contributory negligence of the 48 states an area where we are looking for uniformity --
Lawrence J. Mahoney: I think so Your Honor.
Potter Stewart: -- or rule.
Lawrence J. Mahoney: If you will permit me –
Potter Stewart: What make you think so -- But I mean, why? What -- what reason of policy whether I -- why should we do that?
Lawrence J. Mahoney: Well, my very next point deals exactly with that argument. The reason it comes up is this, that in the Circuit Court, the majority of opinion in Halecki agreed that before the Pope & Talbot against Hawn case that contributory negligence would have been the rule but Mr., rather Judge Learned Hand read the Pope & Talbot v. Hawn case to change the rule. And here, we -- I think we -- it comes to the issue which Your Honor has raised. Hawn was an injured but living plaintiff and his right without question originated in the maritime law. However, he didn't have to rely on the state law as Halecki did. He had his own rights. His rights were correctly measured by the maritime rule of comparative negligence. However, the rights are completely different not only in origin but in nature. A -- a living plaintiff has a right to recover for his own damages most primarily that of pain and suffering, medical expenses, and his lost income. His dependents however on his death have an entirely different item of damage, an entirely different right which didn't exist either in maritime law or the common law and that is to recover for their lost not the decedent's lost. Their own lost that is anticipated due to income occasioned by the death. Now, the fact that -- that there is such an extreme difference is demonstrated by the existence in New Jersey as in other places of two separate statutes, the Wrongful Death Act which we have here and the survival statute which doesn't create a new right in the defendant but preserves the right that this decedent had prior to his death. In other words, under survival statute an state can recover for the pain and suffering he -- he suffered before he died. They can recover for his medical expenses, but that's not the statute we have before us. Now, the respondent has raised exactly Your Honor's argument in what they have termed the such as wood argument, the language of the statute says in effect that an act such as wood have given rights to an action if the man had lived, she will give his defendants a cause of action and the wrongful death statute and the defendant has argued also that it's incongruous to say if the man had lived that he would have had a right to -- would narrow it to say comparative negligence but then if he died his family should be circumscribed by a liable contributory negligence. However, bearing in mind that these rights are completely distinct. It -- it is not only incongruous but it's -- it's inescapable.
Felix Frankfurter: Mr. Mahoney may I ask you a question. I have to call a general attention to it. How many states have these death statute on waters that are recoverable under the general maritime law into federal courts, 48 states?
Lawrence J. Mahoney: Well Your Honor, I can't -- I am afraid I can't answer that except to say that the cases that we have cited have --
Felix Frankfurter: I am talking about -- I am trying to get a meaning with these rather application concept (Inaudible). I want to know what the exact thing of the statutes of law of the 48 state on this subject is which is then enforced in the federal court and I want to know if there is a uniformity. Does the statute differ to the amount -- maximum amount recovered, as to the categories of people who may recover?
Lawrence J. Mahoney: I am quite certain Your Honor, there is difference in terminology and in application.
Felix Frankfurter: I am not talking about terminology. I am talking about who can recover for what and what amount. Do the 48 states differ in (Inaudible)?
Lawrence J. Mahoney: I am sure they do.
Felix Frankfurter: Well then, there isn't uniformity anyhow.
Lawrence J. Mahoney: Well, Your Honor, if I may address myself to the question of uniformity --
Felix Frankfurter: Well not generally, but specifically, it makes a lot of difference if under Jersey you've got one right and under Carolina or Alabama law you've got a totally different right, both enforceable as supplementary to the general maritime law but what plaintiff actually gets or who can be plaintiff, it maybe very different in the two states.
Lawrence J. Mahoney: Well I think that --
Felix Frankfurter: (Inaudible) to these things you haven't got uniformity, because it all depends on the varying -- on the varying statutes and legislation of the various states.
Lawrence J. Mahoney: I think it's safe to say this Your Honor that all of the Lord Campbell's act provides to dependents a cause of action to recover their damages which they did not have in absence of statute.
Felix Frankfurter: Is it true or it isn't that a number of statutes, of Lord Campbell's statute, which states have enacted have -- have fixed amounts --
Lawrence J. Mahoney: I am -- I am sure that's correct Your Honor.
Felix Frankfurter: Maximum amount. Isn't it from the (Inaudible) have written into them specific limitations by way of statute of limitations (Inaudible).
Lawrence J. Mahoney: That's correct.
Felix Frankfurter: So that you have got a great diversity of concrete ingredients in a specific state statute which however are enforceable in the federal court.
Lawrence J. Mahoney: Very true Your Honor.
Felix Frankfurter: And you get a -- you get a Jacob's coat pattern and not the uniformity pattern in this field.
Lawrence J. Mahoney: Well if I may point out, Your Honor, if it wasn't for the statutes, these class of claimants would have no right whatsoever.
Felix Frankfurter: That's the starting point, but it makes to me a lot of difference. Whether you've got a general United States statute giving uniformity in results or when you've got a 48 diversified opportunities for suing in the federal court if the state gives you -- what right it gives you.
Lawrence J. Mahoney: Well, in our particular question on the point of uniformity that if the rights of these litigants are not enforced in accordance with the -- their origins, you'll have a situation like this that a maritime defendant is the only defendant that can be sued under the Wrongful Death Act and not have the right to defend on the basis of contributory negligence. He is the only type of defendant that whose obligations arise out of state law. Please bear in mind that this defendant could not be sued in this matter at all if it wasn't for the Wrongful Death Act of New Jersey, but at the same time it takes away from the defendant the right or the defenses that aren't here in the Act. Moreover, on the other hand, a maritime claimant gets preferential treatment under the Wrongful Death Act, in that, their action did not circumscribe by contributory negligence or as every other --
William J. Brennan, Jr.: Well, isn't that the very point Mr. Mahoney?
Lawrence J. Mahoney: I beg your pardon?
William J. Brennan, Jr.: Isn't that the very point? What are you enforcing here? Are you enforcing a state claim or a federal claim in the proceeding of this kind?
Lawrence J. Mahoney: This is a state originated right, Your Honor.
William J. Brennan, Jr.: Well, I've heard you say that before but what law is being enforced, state or federal?
Lawrence J. Mahoney: State, Your Honor.
William J. Brennan, Jr.: State law?
Lawrence J. Mahoney: Yes, Your Honor.
William J. Brennan, Jr.: Well what about the next case, The Tungus case? Is that a state claim I think also?
Lawrence J. Mahoney: It's also an action under the Wrongful Death Act of New Jersey, Your Honor.
William J. Brennan, Jr.: Maybe but it's an admiral unit.
Lawrence J. Mahoney: That's correct.
William J. Brennan, Jr.: And the Admiral decides.
Lawrence J. Mahoney: In our case -- in our case, we are in the federal court because of diversity. Now he -- the claimant could just as well have gone under to the saving suited for into the state court and the same result would occur.
Felix Frankfurter: But couldn't you in this case go into the federal court although there (Inaudible).
Lawrence J. Mahoney: Well Your Honor, that's the question in the previous case. My opinion is no. As I understand if there is a conflict in the circuits on that that has not been --
Felix Frankfurter: I am not talking about the bringing it under law applies. Can't you bring -- you cannot bring this except under diversities trial?
Lawrence J. Mahoney: That's my understanding.
Felix Frankfurter: And you can't -- you can't bring it as an admiralty -- you can't make the federal admiralty law without jury available to a right as (Inaudible), are those -- did those cases rest on diversity?
Lawrence J. Mahoney: I am quite sure Levinson did Your Honor.
Felix Frankfurter: (Inaudible)
Lawrence J. Mahoney: I am not certain about judge.
William J. Brennan, Jr.: Well, what about Tungus? They're next too. It's brought on the admiralty side, wasn't it, and required diversities?
Lawrence J. Mahoney: As a matter of fact I, I believe there was diversity in -- in the Skovgaard case.
William J. Brennan, Jr.: Well, may have been, but in Skovgaard it was in admiralty, wasn't it? It was specifically admiralty remedy that was certainly enforced. There was a trial before a District Judge without a jury.
Lawrence J. Mahoney: Well, Your Honor, I -- I am saying this, that the remedy doesn't change the origin of the right.
William J. Brennan, Jr.: No but you certainly have to meet I suggest more directly than you have whether actually this is a state remedy that's being enforced or a federal remedy that's being enforced, even though it depends upon -- on the source for which the -- upon which the claim is based is a state (Inaudible).
Lawrence J. Mahoney: It's a state right Your Honor, if you will, not a state remedy. The remedy would have to deal with the manner in which it would draw, the form in which it was brought. The right remains the state right.
Earl Warren: We will recess.